Title: To John Adams from François D’Ivernois, 29 July 1795
From: D’Ivernois, François
To: Adams, John


				
					Monsieur
					Kensington ce 29 Juillet 1795
				
				Ce n’est que tres dernierement que j’ai reçu la lettre que vous m’avez fait l’honneur de m’adresser le 26 May; & quoique votre long silence m’eut préparé à son contenu, vous m’auriez cependant tiré de bien des anxiétés si vous aviez pu me l’adresser plutot. Je me suis empressé de la communiquer en Suisse, où j’espere quelle arrivera à tems pour arréter le départ de nos agens qui me paraissent moins préparés que moi à un contretems pareil, & qui ne doutaient point que l’Amérique n’accœuillit mes propositions, surtout depuis que la Compagnie que j’avais proposée, & à la formation de la quelle ils travaillaient, avait fait disparaitre la difficulté d’obtenir chez vous des avances pécuniaires pour y fonder notre Université. Je déplore bien amerement Monsieur, que les circonstances n’ayant point pu permettre à l’Amérique de séconder une si noble entreprise dans le succès de la quelle j’avais mis toutes mes affections, & dont je ne puis m’empécher de croire qu’elle aurait recœuilli des fruits prompts & durables. Puisque cette derniere planche que nous avions espérée dans le naufrage de notre liberté nous échappe; il n’est que trop évident que le sort de mes malheureux compatriotes les lie indissolublement à Geneve toute souillée qu’elle a été. Je vous envoye un nouvel ouvrage que je viens de publier sur ce triste sujet, & qui, comme vous le verrez aisement Monsieur, est destiné à élever un premier cri de résurection pour elle. J’en joins un autre que j’ai publié ici il y a quelques semaines, & où vous verrez mon opinion sur l’Amérique & sur les hommes qui la gouvernent. Puissent-ils pour son bonheur, etre longtems placés à la tête de son administration, & la faire échapper à la tourmente des passions qui déchirent l’Europe?Je suis avec respect / Monsieur / Votre tres humble / & tres obéissant serviteur
				
					F d’Ivernois
				
				
			